DOYLE, Presiding Judge,
dissenting.
The majority reverses the trial court’s order dismissing Radio Perry’s complaint for declaratory judgment, concluding that Radio Perry could introduce evidence within the framework of the complaint sufficient to support its claim for rescission under OCGA § 13-4-62. Because I do not believe that Radio Perry made a timely attempt to rescind the contract, I respectfully dissent.
1. “A breach of a contract as to a matter so substantial and fundamental as to defeat the object of the contract may authorize a rescission of the contract by the opposite party.’ ”1 “As a general rule, rescission must occur prior to, and as a condition precedent to, the bringing of an action; it is too late to claim rescission by asserting it for the first time in the pleadings.”2
The September 23, 2011 letter from Radio Perry to Cox specifically states that it “[was] intended as formal notice of termination of *613the [contract]” based on Cox’s substantial and material breach thereof.3 The letter further states that
Decided July 16, 2013
Reconsideration denied July 31, 2013
James, Bates, Brannan & Groover, Thomas C. James III, G. Grant Greenwood, for appellant.
Dow Lohnes, Thomas M. Clyde, Martin Snow, Robert R. Gunn II, for appellee.
you are notified that based upon [your] material and substantial breaches ... Radio Perry takes the position that the contract referred to above is terminated and at an end. See Mayor & City of Douglasville v. Hildebrand. [4] We do not believe that it is necessary to offer to restore the parties to their original position since we are terminating a contract. However, we also reserve our right to damages and these will more than offset any claims of “restoration.”5
Radio Perry unequivocally and explicitly stated that the letter was intended to operate as a termination, and at no point does the letter even mention rescission.6 Further, Radio Perry cites therein to Mayor & City of Douglasville, a case which recognizes the distinction between terminating a contract that has been substantially performed, as had the contract at issue in this case, and rescission.7 Therefore, Radio Perry’s argument that it can pursue a claim for rescission fails, and I would affirm the trial court’s order granting Cox’s motion to dismiss.
2. Because I would affirm the trial court’s dismissal of Radio Perry’s complaint, I would also affirm the denial of Radio Perry’s request for a continuing injunction.
I am authorized to state that Judge Boggs and Judge Branch join in this dissent.

 Mayor & City of Douglasville v. Hildebrand, 175 Ga. App. 434, 436 (1) (333 SE2d 674) (1985) (physical precedent only).


 Wender & Roberts, Inc. v. Wender, 238 Ga. App. 355, 361 (5) (518 SE2d 154) (1999).


 (Emphasis supplied.)


 175 Ga. App. at 436 (1).


 (Emphasis supplied.)


 See Southern Prestige Homes v. Moscoso, 243 Ga. App. 412, 416-417 (4) (532 SE2d 122) (2000) (holding that a letter stating that parties “have agreed to terminate the contract. . . cannot be said, as a matter of law, to be a unilateral recission”).


 Mayor & City of Douglasville, 175 Ga. App. at 436 (1), n. 2.